DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “ a first battery electrically coupled with the first output node and a reference node providing a reference voltage, and having a firsta second battery electrically coupled with the second output node and the reference node, and having a second . voltage capacity, the first, second, third, and fourth transistors electrically coupled with and activated and deactivated by a controller.” The underlined limitation does not have a support in the specification .  The limitation “ a first reference node” that is electrically connected to the first battery and the secondary battery is not in applicant’s original disclosure. And also, the first battery and the second battery both are connected to “the reference node” is not in Applicant’s original disclosure.  The original disclosure doesn’t disclose a  “reference node” that shared bay both batteries. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ the first , second , third and fourth transistors’ in lines 10-11. There is insufficient antecedent basis for these imitations in the claim. For examination purpose the limitation is considered as “a first , second , third and fourth transistors”. Appropriate correction is required
Claim 2 recites “ a third transistor in line 2 There is insufficient antecedent basis for these imitations in the claim. For examination purpose the limitation is considered as claim 1 line 10 and should be written as “the third transistor”. Appropriate correction is required.
Claim 2 recites “ a fourth transistor in line 2 There is insufficient antecedent basis for these imitations in the claim. For examination purpose the limitation is considered as claim 1 line 10 and should be written as “the fourth transistor”. Appropriate correction is required.
Claim Objections
Claims 11-18 are  objected to because of the following informalities:  
Claim 11 recites “ a first battery” in line 2. There is insufficient antecedent basis for these imitations in the claim. For examination purpose the limitation is considered as claim 8 line and should be written as “the first battery”. Appropriate correction is required
Claim 11 recites “ a second  battery” in line 3. There is insufficient antecedent basis for these imitations in the claim. For examination purpose the limitation is considered as claim 8 line and should be written as “the first battery”. Appropriate correction is required
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8  and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kim (US 2007/0216355).
As to claim 8, Kim discloses in figure 2 (see figure below):-

    PNG
    media_image1.png
    429
    568
    media_image1.png
    Greyscale

a method comprising: obtaining one or more charging instructions from a controller at a charging device [noted that the charging control unit (60) receives battery information and sends control signal to the battery (20a) and (20b)];
 determining whether to charge a first battery  [first battery (20a)] or a second battery [second battery (20b)]  in response to the obtained one or more charging instructions; operating the charging device in a first charging mode to charge the first battery within a first battery capacity [measures battery capacity and chargers the first battery by 300mA], in response to a determination to charge the first battery; and operating the charging device in a second charging mode to charge the second battery within a second battery capacity, in response to a determination to charge the second battery [noted that the control determines the battery status and charges the first battery with the first mode 300ma or 600Am or charging the second battery with 300Am or 600Am].
            As to claim 11, Kim discloses  in figure 2,  obtaining a first operating characteristic associated with a first battery; and obtaining a second operating characteristic associated with a second battery [noted that operation or status of each battery is collected; see ¶0047-0048], wherein the operating the charging device in the first charging mode comprises determining whether the first operating characteristic satisfies a first condition [first condition could be being 600mA capacity], operating the charging device in a first conditional charging mode in accordance with a determination that the first operating characteristic satisfies the first condition, and operating the charging device in a second conditional charging mode in accordance with a determination that the first operating characteristic does not satisfy the first condition [noted that the controller determines the battery status which is used to select either 300Am or the 600Am charging mode].
           The method claims, claims  8 and 11, merely recite the steps of using the elements of the device as disclosed above. Thus, the method steps will be met during the normal operation of the apparatus described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Kou et al. (US 5,640,078), hereinafter Kou.
                As to claim 13, Kim discloses all of the claim limitations except, wherein the first operating characteristic comprises a voltage, and the first condition comprises a determination whether a voltage across the first battery is greater than a voltage across the second battery.
                  Kou discloses in figure 1, wherein the first operating characteristic comprises a voltage, and the first condition comprises a determination whether a voltage across the first battery is greater than a voltage across the second battery [Kou uses a voltage parameter to select charging modes and voltage is a condition for determination charging mode selections; see Abstract and also Col. 2, lines 62-67; Col.4, lines 5-15].
                It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use battery voltages for determination of charging conditions in Kim’s apparatus as taught by Kou in order to charge the batteries reliably and  efficiently. 
          As to claim 16, Kim in combination with Kou discloses, wherein the second operating characteristic comprises a voltage, and the second condition comprises a determination whether a voltage across the first battery is greater than or equal to a voltage across the second battery [noted that Kou teaches using battery voltage to determine charging conditions and modes. Col. 2, lines 62-67; Col.4, lines 5-15].
           The method claims, claims  13 and 16, merely recite the steps of using the elements of the device as disclosed above. Thus, the method steps will be met during the normal operation of the apparatus described above.

Allowable Subject Matter
Claims 9-10, 12, 14-15 and 17-18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 recites, inter alia, wherein the operating the charging device in the first charging mode comprises activating a first transistor [transistor 78]  and a third transistor [transistor 72] of the charging device, and deactivating a second transistor and a fourth transistor of the charging device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 10 recites, inter alia, wherein the operating the charging device in the second charging mode comprises activating a second transistor and a fourth transistor of the charging device, and deactivating a first transistor and a third transistor of the charging device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 12 recites, inter alia, wherein the operating the charging device in the second charging mode comprises determining whether the second operating characteristic satisfies a second condition, operating the charging device in a third conditional charging mode in accordance with a determination that the second operating characteristic satisfies the second condition, and operating the charging device in a fourth conditional charging mode in accordance with a determination that the second operating characteristic does not satisfy the second condition. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 14 recites, inter alia, wherein the operating the charging device in the first conditional charging mode comprises activating a first transistor, a second transistor and a third transistor of the charging device, and deactivating a fourth transistor of the charging device.
 The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 15 recites, inter alia, wherein the operating the charging device in the second conditional charging mode comprises activating a first transistor and a third transistor of the charging device, and deactivating a second transistor and activating or deactivating a fourth transistor of the charging device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 17 recites, inter alia,  wherein the operating the charging device in the third conditional charging mode comprises activating a third transistor and a fourth transistor of the charging device, and deactivating a first transistor and activating or deactivating a second transistor of the charging device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 18 recites, inter alia,  wherein the operating the charging device in the fourth conditional charging mode comprises activating a first transistor, a second transistor and a fourth transistor of the charging device, and deactivating a third transistor of the charging device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL BERHANU/Primary Examiner, Art Unit 2859